Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-9, 11, and 12, with traverse, filed July 16, 2021 is acknowledged and has been entered.  Upon further consideration, claim 13 has been rejoined with Group I for prosecution on the merits.  Accordingly, claims 1-9 and 11-13 are pending and are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/KR2019/001822 filed 02/14/2019, is April 27, 2018 which is the filing date of Foreign Application REPUBLIC OF KOREA 10-2018-0048947 from which the benefit of foreign priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in the second step is ambiguous in reciting, “treating a composition for immunostaining … comprising DMSO …, Triton X-100, and a primary antibody to the cleared biological tissues” because it is unclear what is encompassed in the term “treating” as used in the claim.  Specifically, “treating” is a subjective term lacking a comparative basis for defining its metes and bounds.  Perhaps, Applicant intends, “treating by contacting … to”, “treating by incubating … with?” 
Claim 1 is indefinite for using parenthetical symbols as follows in claim 1: “(step 1)” and “(step 2)” because it is unclear whether and how these limitations within the parentheses are a part of the claimed invention.    
Claim 1 in the third step is also ambiguous in reciting, “treating a secondary antibody … to the cleared biological tissues” because it is unclear what is encompassed in the term “treating” as used in the claim.  Specifically, “treating” is a subjective term lacking a comparative basis for defining its metes and bounds.  Perhaps, Applicant intends, “treating by adding …”, “treating by incubating … with?”
1 contains the trademark/trade name “Triton X-100.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “polyethylene glycol tert-octylphenyl ether” and, accordingly, the identification/description is indefinite.  
Claim 1 is indefinite in being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a stain, label, dye, colorant, or staining reagent.  Specifically, it is unclear how the claimed method is for immunostaining cleared biological tissues absent recitation of a stain or label as an integral element of the method. 
Claim 11 lacks clear antecedent basis in reciting, “the primary antibody penetrates into the biological tissue through the step 1” because the first step in claim 1 does not appear to recite “a primary antibody.”  
Claim 11 lacks antecedent basis in reciting, “the step 1.” 
Claim 13 contains the trademark/trade name “Triton X-100.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “polyethylene glycol tert-octylphenyl ether” and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Erturk (US 2020/0209118) in view of Miyawaki et al. (US 2014/0178927).
Erturk teaches a method, composition, and kit for clearing and immunostaining (LuCiD whole body labeling) cleared (decolorized) biological tissues (Abstract; [0001, 0008, 0010, 0054-0065, 0075, 0094, 0099]), wherein the method enables high resolution three-dimensional (3D) imaging of the cleared large biological tissues, including sizes of 3 mm or more thickness (centimeters: 10 mm or more thickness) ([0018, 0019, 0022, 0126, 0162, 0165, 0166, 0223-0227, 0233]; Figure 2; Figure 5).  The method comprises clearing biological tissues having a thickness of 1 mm or more (centimeters thick) using a mixture of (3-((3-cholamidopropyl) dimethylammonio)-1-propanesulfonate) (CHAPS: zwitterionic agent) and urea (chaotropic detergent) [0018, 0044, 0046, 0047, 0126].  The cleared biological tissue having a thickness of 3 mm or more (centimeters thick) is derived from lungs, kidney, brain, liver, or blood vessel (vasculature), and including entire mouse body [0018, 0026, 0104-0110, 0126, 0131, 0132, 0166, 0168].  The method further comprises treating the cleared biological tissue by contacting the cleared tissue with a composition comprising polyethylene glycol tert-octylphenyl ether (TRITON X-100: non-ionic detergent), and primary antibody conjugated to a fluorochrome (immunolabel, probe) [0018, 0019, 0023, 0026, 0044, 0045, 0054, 0085, 0094, 0095, 0099, 0111, 0012, 0165].  Erturk teaches further treating the cleared biological tissue by contacting the cleared tissue in step 2 with a secondary antibody [0010, 0227].  Erturk shows using the TRITON X-100 in the process having a concentration of 0.5 wt % or 15 wt % (i.e. 0.01-10 parts/volume based on 100 parts/volume of the total composition) in paragraphs [0050], [0224], and [0027]. The 
	Erturk differs from the instant invention in failing to teach that the composition comprises DMSO and also Tris.
Miyawaki et al. teach compositions, kits, and methods for clearing (clarifying) biological organ tissue (i.e. brain) to render the tissue transparent and then immunostaining the cleared tissue (Abstract; [0002, 0023-0027, 0045, 0085, 0096, 0099, 0128]).  The clarifying treatment and immunostaining process comprises using urea, TRITON X-100 (i.e. nonionic surfactant) at a concentration of 0.05-0.2% (w/v), dimethyl sulfoxide (DMSO), and a primary antibody conjugated to fluorescent label that specifically binds to and stains protein (i.e. NCAM) present in the cleared tissue [0008, 0015-0017, 0026, 0034, 0044, 0045, 0051, 0061, 0062, 0068, 0085, 0128].  The DMSO is used at a concentration of 8-12% (w/v) (i.e. 5-50 parts/volume based on 100 parts/volume of the total composition). Miyawaki et al. teach that DMSO provides improvement in permeability of the clearing reagent into the biological tissue [0061, 0062, 0085].  The clarifying and immunostaining process further comprises adding a secondary antibody to the cleared tissue [0128].  The clarifying treatment and immunostaining process comprises further using Tris as a buffer solution for use in equilibration [0102].  
With respect to claim 6, although silent in teaching that “the Tris prevents DMSO from quenching a primary antibody,” Miyawaki et al. teach that Tris is applied as a buffering reagent for the clearing reagent which contains DMSO [0102].  Therefore, prima facie obvious to combine the two compositions, in this case, DMSO and Tris, each of which is taught by the prior art to be useful for the same or equivalent purpose; that is, Tris functions as a buffering agent that prevents DMSO from quenching the primary antibody during the immunostaining of the cleared biological tissue.  [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to claim 5 which recites that Tris is used “at an amount of 0.01 to 10% (w/v);” it is maintained in the general principle of Aller that “the discovery of an optimum value of a variable in a known process is normally obvious.” Id. at 620, when the prior art finds a relationship between the result effective variable and the result in the prior art.' 692 F.3d at 1297.  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  In the case of Miyawaki et al., the prior art recognized that the variable encompassing Tris concentrations affects the relevant property or result, which is it “prevents DMSO from quenching an antibody;” rendering it a result-effective variable. Id. ('A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.')"). Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable range of the method disclosed by the prior art by normal optimization procedures.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the DMSO and Tris as taught by Miyawaki into the composition of Erturk used in combination with CHAPS and urea for clarifying, 

6.	No claims are allowed.

Remarks
7.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Turkevych et al. (US 2017/0370811) disclose methods, compositions, and kits for accelerating the process of clearing biological tissues which incorporates use of DMSO with Tris as a buffering agent (Abstract; [0071]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 23, 2021